Exhibit 10.1
AMENDMENT NO. 2 TO CRUDE OIL SUPPLY AGREEMENT
     THIS AMENDMENT NO. 2 TO CRUDE OIL SUPPLY AGREEMENT (the “Amendment”), dated
as of December 3, 2009 but effective as of November 1, 2009 (the “Amendment
Effective Date”), is made by and between CALUMET SHREVEPORT FUELS, LLC, an
Indiana limited liability company (“Customer”), and LEGACY RESOURCES CO., L.P.,
an Indiana limited partnership (“Supplier”). Each of Customer and Supplier is
sometimes referred to hereinafter individually as a “Party” and they are
collectively referred to as the “Parties.”
RECITALS
     WHEREAS, Customer owns and operates a refinery in Shreveport, Louisiana
(the “Refinery”) for the processing and refining of crude oil into specialty
lubricating oils and other refined products;
     WHEREAS, Supplier is able to obtain certain commodities, including crude
oil, from various supply sources; and
     WHEREAS, the Parties entered into that certain Crude Oil Supply Agreement
(the “Agreement”) dated as of September 1, 2009, whereby Customer agreed to
purchase from Supplier, and Supplier agreed to sell and supply to Customer,
crude oil on a just in time basis in order to meet the inventory requirements of
the Refinery.
     WHEREAS, pursuant to Section 23 of the Agreement, the Parties desire to
amend certain provisions of the Agreement as of the Amendment Effective Date.
AMENDMENT TO AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing recitals and the
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, do hereby agree to amend the Agreement as of the Amendment
Effective Date as follows:
     1. Defined Terms. The definitions of the following capitalized term used in
the Agreement is deleted and replaced in their entirety with the following
definitions:
“Average Purchase Price” means the difference of (i) the monthly average per
barrel price quoted for the first nearby month for West Texas Intermediate crude
oil on the New York Mercantile Exchange and (ii) $4.40 per barrel, or such other
price as may be agreed by the Parties in accordance with Section 5.
     2. All other terms and conditions of the Agreement are unchanged and remain
in full force and effect as of the Amendment Effective Date.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written, but effective as of November 1, 2009.

                  CALUMET SHREVEPORT FUELS, LLC    
 
           
 
  By:   Calumet Shreveport, LLC, its sole member    
 
           
 
  By:   Calumet Lubricants Co., L.P., its sole member    
 
           
 
  By:   Calumet LP GP, LLC, its general partner    
 
           
 
  By:   Calumet Operating, LLC, its sole member    
 
           
 
  By:   Calumet Specialty Products Partners, L.P., its sole member    
 
           
 
  By:   Calumet GP, LLC, its general partner    
 
           
 
  By:    /s/ R. Patrick Murray, II    
 
                Name: R. Patrick Murray, II         Title: Vice President & CFO
   
 
                LEGACY RESOURCES CO., L.P.    
 
           
 
  By:   Legacy Acquisitions, Inc., its general partner    
 
           
 
  By:    /s/ Mark F. Smith    
 
                Name: Mark F. Smith         Title: President    

